Title: To Thomas Jefferson from Dubu de la Tagnerette, 4 June 1788
From: La Tagnerette, Dubu de
To: Jefferson, Thomas


          
            
              Monsieur
            
            rüe ferou St Sulpice No.10.Paris. 4 Juin 1788.
          
          Un objet important pour les Etats unis m’occupe. J’ay Eu l’honneur d’En faire part à M. le Mquis. de la fayette avéc quy J’ay l’honneur d’Etre lié depuis Vingt ans.
          Il m’a adressé à vous, monsieur, Et J’ay desiré qu’il voulut bien vous Prévenir.
          Il m’a remis une lettre, pour vous, Et J’ay l’honneur de vous demander si Dimanche vous series visible à Chaillot. Nous Traiterions à fond notre objet qui Exige de la Célérité par Rapport à notre gouvernement et à ses Besoins.
          Je Suis avec Réspect, Monsieur Votre très humble et très obéissant serviteur
          
            De La Tagneretteadm[inistrat]eur g[énéra]l des Postes
          
        